PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Anderson, et al.
Application No. 16/933,049
Filed: July 20, 2020
Attorney Docket No. CQ2022 
For: OPTICAL-TRAPPING CONTINUOUS QUANTUM SENSOR

:
:
:	
:            DECISION ON PETITION
:
:
:




This is a decision on the petition, filed July 15, 2021, which is properly treated as a petition under 37 CFR 1.78(c), to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application.

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Clifton Leon Anderson appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts. 

The petition is dismissed.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet (ADS), unless previously submitted;
(2) 	the petition fee set forth in 37 CFR 1.17(m); and
	(3)       	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.

Intermediate nonprovisional Application No. 16/445,341, filed June 9, 2019, must be filed within twelve months of the prior-filed provisional application for which priority is claimed.  A reference to the prior-filed application must be included in an ADS.

The present petition lacks item (1) above.  In this regard, a proper ADS in compliance with 37 CFR 1.76(c) has not been submitted.  37 CFR 1.76 reads:

(c) Correcting and updating an application data sheet.
			***
(2) An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed, except that identification of information being changed is not required for an application data sheet included with an initial submission under 35 U.S.C. 371. Emphasis added

Further, MPEP 601.05(II) states, in pertinent part, that a corrected ADS must show the changes relative to the information provided on the most recent filing receipt. Similarly, where the most recent filing receipt does not include a benefit claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78 or the benefit claim was not previously included in an ADS, a corrected ADS submitted to add the benefit claim must identify the addition of the benefit claim with underlining. (Emphasis added) 

In addition, the present petition implies the above application is a continuation-in-part of Application No. 16/445,341, filed June 19, 2019, which claims benefit to provisional Application 
No. 62/532,448, filed April 11, 2019.  However, a review of record discloses that Application No. 16/445,341 claims benefit to provisional Application No. 62/532,448, filed April 11, 2019, and claims benefit to provisional Application No. 62/769,868, filed November 20, 2018.  If petitioner also desires to claim benefit to provisional Application No. 62/769,868, it must be included in the corrected ADS. 

Petitioner is reminded that no amendments may be entered after payment of the issue fee. Accepting a delayed benefit claim is an amendment. As the issue fee was paid on August 2, 2021, a renewed petition under 37 CFR 1.78(c) (no further petition fee is required), a petition to withdraw the application from issue and a request for continued examination should be filed in order to have any petition to accept a delayed benefit claim considered in this application. 

Alternatively, after the above application has issued into a patent, petitioner may file a renewed petition with a Certificate of Correction pursuant to the provisions of 37 CFR 1.323 and pay the required fee of $160 (enclose a copy of this decision).

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.

Any questions concerning this decision may be directed to undersigned at (571) 272-3226.  



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions